Bleckley, Chief Justice.
The indictment was under section 4372 of the code, *363and the words laid wei’e, “You. are a God damned old grey-headed son of a bitch.” The evidence for the State established the speaking of these identical words. In his statement to the jury the prisoner said that he did not abuse prosecutor or use the language in the indictment, that they met friendly and parted friendly. In rebuttal to this statement the prosecutor was introduced and was allowed to testify that on the occasion in question the prisoner did curse and abuse him, said he swore a damned lie, go God damn you, etc. It was objected that no abusive language was admissible in evidence save that alleged in the indictment. This might be so if the-prisoner had not stated that he did not abuse the prosecutor, and that their interview was friendly. It ivas in rebuttal to this statement that the prosecutor was allowed to repeat what he said; and for the purpose of contradicting the statement, it was allowable not only to show that the prisoner did abuse the prosecutor, but to recite the language which he employed in so doing. There was no error in refusing a new trial. Judgment affirmed.